[Cite as State v. Lanier, 2019-Ohio-3213.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                    Court of Appeals No. L-18-1119

        Appellee                                 Trial Court No. CR0201702625

v.

Leonard Lanier                                   DECISION AND JUDGMENT

        Appellant                                Decided: August 9, 2019

                                             *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Karin L. Coble, for appellant.

                                             *****

        PIETRYKOWSKI, J.

        {¶ 1} Appellant, Leonard Lanier, appeals from the June 15, 2018 nunc pro tunc

judgment entry convicting him of assault on a corrections officer, a violation of R.C.

2903.13, a third-degree felony, and sentencing him to 30 months in prison. For the
reasons which follow, we affirm. On appeal, appellant asserts the following assignments

of error:

              Assignment of Error One: The guilty verdict was against the

       manifest weight of the evidence.

              Assignment of Error Two: The trial court erred, to appellant’s

       prejudice, in refusing to permit impeachment of a testifying officer.

              Assignment of Error Three: The trial court abused its discretion in

       ordering appellant to pay the costs of appointed counsel, confinement and

       supervision.

                            Manifest Weight of the Evidence

       {¶ 2} In his first assignment of error, appellant argues that the verdict was contrary

to the manifest weight of the evidence. A challenge to the weight of the evidence

questions whether the greater amount of credible evidence was admitted to support the

conviction than not. Eastley v. Volkman, 132 Ohio St. 3d 328, 2012-Ohio-2179, 972
N.E.2d 517, ¶ 19; State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997).

In weighing the evidence, the court of appeals must give every reasonable presumption in

favor of sustaining the verdict and judgment. Eastley at ¶ 21, quoting Seasons Coal Co.,

Inc. v. Cleveland, 10 Ohio St. 3d 77, 80, 461 N.E.2d 1273 (1984), fn. 3 (citation omitted).

Furthermore, in making this determination, the court reviews the entire record, weighs

the evidence and all reasonable inferences therefrom, and considers the credibility of

witnesses. State v. Smith, 80 Ohio St. 3d 89, 114, 684 N.E.2d 668 (1997).




2.
       {¶ 3} R.C. 2903.13(A) provides “[n]o person shall knowingly cause or attempt to

cause physical harm to another.” R.C. 2903.13(C)(3) provides that “[i]f the offense

occurs * * * on the grounds of a state correctional institution * * *, the victim of the

offense is an employee of the department of rehabilitation and correction * * *, and the

offense is committed by a person incarcerated in the state correctional institution * * *

the assault is a felony of the third degree. R.C. 2901.22(B) defines “knowingly” as

follows:

              A person acts knowingly, regardless of purpose, when the person is

       aware that the person’s conduct will probably cause a certain result or will

       probably be of a certain nature. A person has knowledge of circumstances

       when the person is aware that such circumstances probably exist. When

       knowledge of the existence of a particular fact is an element of an offense,

       such knowledge is established if a person subjectively believes that there is

       a high probability of its existence and fails to make inquiry or acts with a

       conscious purpose to avoid learning the fact.

       {¶ 4} The following evidence was presented by the prosecution through the

testimony of Officers Ford and Eldridge, corrections officers at the Toledo Correctional

Institution, a state institution, and Lieutenant Weirich, a supervising officer.

       {¶ 5} Officer Ford testified as follows. On April 11, 2017, appellant was an

inmate at the institution and housed in the limited privilege housing, where inmates take

scheduled turns for meals and recreation time and return to their cells when directed by a




3.
correction officer to “lock down.” It was not uncommon (up to three-to-four times a

week) that the daily head count would run over the scheduled time, preventing officers

from moving inmates. Both Officers Ford and Eldridge testified no adjustment would be

made in the schedule and the inmates knew they would not receive extra time for their

scheduled release. Lieutenant Weirich testified that it was reasonable for an inmate to

request additional time, but emphasized the matter was left to the discretion of the guards

and an inmate had to comply with the officer’s directions.

       {¶ 6} Both Officers Ford and Eldridge described the procedure for dealing with an

inmate who would not cooperate. Officer Ford testified the officers try to use

communication skills to calm an inmate down. If the inmate cannot be controlled, both

officers testified they could issue a “ticket,” which would result in lost privileges or

placement into more restrictive housing. Officer Ford testified she did not give appellant

a ticket on the day at issue because she did not expect the situation to proceed as it had.

       {¶ 7} That day, the daily headcount was delayed and appellant’s group was let out

of their cells seven minutes late. Neither officer recalled having a problem with appellant

prior to this day. After lock down was announced, Officer Ford discovered appellant

remained in a four-by-five foot corner area between a recreation cage and a mirrored one-

way window used by correction officers to see the inmates.

       {¶ 8} Officer Ford told appellant he had to lock down and appellant refused to

comply stating he had been let out seven minutes late. Officer Ford called for assistance.

While she acknowledged appellant’s complaint, she told him he had to stick to the




4.
schedule because other inmates needed to be let out. Appellant continued to refuse to

comply. Seventeen seconds into the encounter, Officer Ford directed appellant to put his

hands on the wall, a common command used throughout the day for the officers to

complete pat downs and shakedowns.

       {¶ 9} Officer Eldridge testified he was about 10-15 feet away from the area when

he overheard Officer Ford speaking to someone. This caught his attention because the

inmates were supposed to be in lock down. He went to investigate and saw Officer Ford

talking to appellant. Officer Eldridge appears on the camera footage after Officer Ford

began talking to appellant.

       {¶ 10} Officer Ford testified that when appellant complied with her direction to

place his hands on the wall, she felt safe to approach appellant to place him in handcuffs.

At the time, Officer Eldridge was behind her right shoulder and was prepared to assist

her. As she placed her hands on appellant’s back to feel body movement if he moved,

appellant turned around and swung, striking Officer Ford on the left side of her face and

knocking off her glasses and injuring her face. Officer Ford believed appellant was

trying to strike Officer Eldridge. Officer Eldridge confirmed he was about two-to-three

feet behind Officer Ford and also believed appellant was going to be compliant before he

turned around and struck Officer Ford with a closed fist. Afterward, Officer Eldridge

moved in to restrain appellant.

       {¶ 11} Appellant continued to resist despite directions to stop and despite the fact

that Officer Ford kept spraying him in the face with pepper spray. Additional officers




5.
came to their assistance and struggled in the corner with appellant until appellant was

brought to the floor. The entire incident occurred in less than two minutes. After the

incident, Officer Ford testified, the officers involved wrote up an incident report in

separate locations and supervisors reviewed the camera recordings.

       {¶ 12} Camera footage admitted into evidence showed Officer Ford moving

through the area and stopping suddenly to talk to someone in the four-by-five foot area

where the incident occurred, which was outside the range of the camera. A short time

later, another officer can be seen entering into the scene on Officer Ford’s left. The

incident itself was outside the range of the camera and both Officer Ford and Eldridge

testified they were unaware the area was out of camera range.

       {¶ 13} Officer Eldridge testified that while he knew inmates could make informal

complaints, he did not know how the complaints were processed. He did not believe

appellant had filed a complaint against him, but he conceded appellant could have filed

one. While he had prior inmate complaints filed against him, he had not been disciplined

as a result and did not know any other officer who had been disciplined because of such a

complaint. Officer Eldridge further testified he could have but did not recall having any

contact with appellant after this incident.

       {¶ 14} Appellant renewed his motion to reconsider the granting of the motion in

limine which prevented the defense from questioning Officer Eldridge further about prior

disciplinary actions. Appellant argued that the witness opened the door to the




6.
questioning when he stated he had never been disciplined and had no knowledge of the

inmate complaint process.

       {¶ 15} In support of his motion, appellant asserted that he had evidence Officer

Eldridge had two disciplinary actions taken against him as a result of inmate complaints.

The first document was a letter from the Ohio Department of Rehabilitation and

Corrections indicating the officer’s probation would be extended an additional six months

because of a matter which did not involve inmates. The remaining records relate to an

internal investigation of an incident subsequent to the one at issue which involved the

officer’s use of force against another inmate. This investigation was initiated as a result

of a “documented Use of Force occurrence” pursuant to an administrative regulation.

The institutional initially found the use of force was unjustified and referred the matter to

a disciplinary hearing. However, the disciplinary review team concluded there was

insufficient evidence to support discipline. Appellant did not present any evidence that

either matter was instigated by an inmate complaint.

       {¶ 16} Appellant argued that such evidence was significant to establish that

Officer Eldridge had a motivation to lie and raise an inference that he had actually started

the incident and appellant accidentally hit Officer Ford. The defense also relied upon the

testimony of Officer Ford, which indicated that appellant did not become violent until

Officer Eldridge became involved.

       {¶ 17} The trial court ruled that it would allow the defense to question Officer

Eldridge only regarding his knowledge of the process of handling inmate complaints




7.
versus internal investigations regarding employees in order to clarify Officer Eldridge’s

testimony. The trial court questioned the relevance of establishing that Officer Eldridge

had not been truthful about prior reprimands when there was no evidence in the record

that Officer Eldridge exceeded his authority or used excessive force. The trial court also

considered the prejudicial effect on the ultimate issue of whether or not appellant

assaulted Officer Ford by allowing evidence of Officer Eldridge’s prior discipline to be

presented.

       {¶ 18} Appellant continued to cross-examine Officer Eldridge. When questioned

whether there were two processes for investigations, the officer testified that he would

not know. He knew there is an inmate complaint process, but he did not know what

happens once a complaint is made. He denied knowing the process by which an officer

could be reprimanded for violating an institution rule. He surmised that an incident

report could be filed by the officer who witnessed the violation of a rule. But, he

reiterated he does not participate in the process.

       {¶ 19} Finally, Lieutenant Weirich confirmed that if force was used to physically

take an inmate to their cell, a supervisor would prepare a use of force report after

watching any video and reading the officer reports. Furthermore, an inmate could make a

complaint either verbally by addressing an issue directly with an officer or by filling out a

form. A written inmate complaint is sent to the institutional inspector who will respond

to the complaint. The officer mentioned in the written complaint may or may not be

made aware of the complaint depending upon its nature. Sometimes a supervisor merely




8.
addresses a conduct issue with an officer without indicating the matter was precipitated

by an inmate complaint. The lieutenant further testified that the Ohio State Highway

Patrol independently investigates crimes that occur within the correctional institution.

The institution reports an assault to the highway patrol and it conducts an investigation if

the institution requests one and the highway patrol institutes any criminal actions.

       {¶ 20} On appeal, appellant argues that his conviction is contrary to the manifest

weight of the evidence because: 1) the evidence shows Officer Eldridge “likely initiated

the physical conflict by misusing force against appellant” based on the testimony of

Officer Ford that the incident “didn’t go as planned”; 2) there was inconsistent testimony

regarding how Officer Eldridge became involved and what he did; 3) there was

inconsistent testimony whether inmates could expect to have allowances for missed time;

4) appellant was not first given a ticket for his disobedience; 5) Eldridge denied knowing

the institution’s procedure for handling inmate complaints despite the fact that he had

been disciplined for using force; 6) the video recording of the day room did not cover the

incident and, therefore, infers Officer Eldridge inserted himself into the incident and

provoked appellant in some manner.

       {¶ 21} Upon a review of all of the evidence, we find appellant points only to

conjecture, not “evidence,” that a different incident occurred. There is no evidence from

which a jury could reasonably infer that Officer Eldridge did something to cause

appellant to strike Officer Ford. The evidence regarding appellant’s complaint of missed

time was not conflicting. Officer Ford explained that she did not give appellant a ticket




9.
because she did not foresee appellant would continue to resist. There was no evidence

that Officer Eldridge had ever been disciplined for the use of undue force or that he

should have known the inmate complaint process. Finally, the lack of a complete

surveillance footage does not give rise to an inference that Officer Eldridge instigated the

incident.

       {¶ 22} We find there was undisputed evidence that appellant knowingly swung

and struck Officer Ford. There was no conflicting evidence regarding the material issues

and even if there was any conflicting evidence, the jury must resolve the conflict. We

cannot, as a reviewing court, substitute our judgment for the trier of fact who saw the

witnesses testify and assessed their credibility. State v. Walker, 150 Ohio St. 3d 409,

2016-Ohio-8295, 82 N.E.3d 1124, ¶ 12, citing State v. DeHass, 10 Ohio St. 2d 230, 227
N.E.2d 212 (1967), paragraph one of the syllabus. As stated above, our role on review is

to determine if there is anything which indicates the jury lost its way in evaluating the

evidence and drawing inferences from the direct evidence. We find that there was not.

Therefore, we find that appellant’s conviction was not contrary to the manifest weight of

the evidence.

       {¶ 23} Appellant’s first assignment of error is found not well-taken.

                       Impeachment Through Extrinsic Evidence

       {¶ 24} In his second assignment of error, appellant argues the trial court erred by

refusing to allow appellant to impeach Officer Eldridge. Prior to trial, the trial court

preliminarily granted appellee’s motion in limine to exclude Officer Eldridge’s




10.
disciplinary records from evidence. Appellant raised the issue again during cross-

examination and sought to impeach the officer with extrinsic evidence from the officer’s

disciplinary record.

       {¶ 25} The trial court found the probative value of any possible relevant evidence

that could have been elicited was outweighed by the prejudicial effect of addressing a

collateral issue to whether appellant had assaulted Officer Ford. However, the trial court

allowed appellant to question Officer Eldridge further about the process of investigating

inmate complaints and internal investigations to clarify his testimony.

       {¶ 26} Appellant first argues that the trial court erred as a matter of law by

prohibiting appellant from questioning Officer Eldridge about his prior disciplinary

hearing and reprimand to impeach Officer Eldridge’s entire testimony as permitted by

Evid.R. 607. Appellant asserts he had a reasonable basis for his inquiry about whether

Officer Eldridge had been previously disciplined for use of force.

       {¶ 27} Evid.R. 611(B) permits cross-examination on all relevant matters and

matters affecting credibility. The language of the rule implies that questions relating to

credibility are presumed to be inherently relevant, Chambers v. Lee, 9th Dist. Summit

No. 27239, 2014-Ohio-4651, ¶ 7, and cannot be excluded as a collateral matter. State v.

Newland, 2d Dist. Clark No. 1355, 1981 WL 5085, *2 (Feb. 18, 1981), citing Harper v.

State, 106 Ohio St. 481, 485, 140 N.E. 364 (1922). However, the right of a party to

cross-examine a witness regarding credibility is limited by the requirement that the party

have a reasonable basis for believing there is an impeaching fact. Evid.R. 607(B). The




11.
purpose of the limitation is to prohibit undue influence of the jury through innuendo

when questioning a witness about matters without a good-faith belief there is factual

predicate to support the questioning. State v. Gillard, 40 Ohio St. 3d 226, 230, 533
N.E.2d 272 (1988), abrogated on other grounds by State v. McGuire, 80 Ohio St. 3d 390,

402, 686 N.E.2d 1112 (1997). Furthermore, the trial court has the discretion to impose

reasonable limits on “cross-examination based on a variety of concerns, such as

harassment, prejudice, confusion of the issues, the witness’s safety, repetitive testimony,

or marginally relevant interrogation.” State v. Treesh, 90 Ohio St. 3d 460, 480, 739
N.E.2d 749 (2001), citing Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct. 1431,

89 L. Ed. 2d 674 (1986).

       {¶ 28} We find the trial court did not unfairly limit cross-examination in this case

because no good-faith basis for impeachment existed to support further questioning of the

witness. Appellant did not proffer any extrinsic evidence which demonstrated Officer

Eldridge’s initial testimony was clearly untruthful. The disciplinary records did not

indicate that either investigation was initiated by an inmate complaint or that Officer

Eldridge should have known the inmate complaint process. Furthermore, the records

show the officer was not disciplined regarding an unjust use of force investigation.

       {¶ 29} Secondly, appellant asserts the trial court erred as a matter of law by

refusing to allow appellant to impeach the officer’s testimony with extrinsic evidence (his

disciplinary records) by showing the officer had a motivation to be untruthful. Evid.R.

608(B) and 616(A) and (C). Appellant also asserts that he should have been able to use




12.
this specific instance of the officer’s conduct to attack his character of truthfulness

without consideration of whether the extrinsic evidence would have an unfair prejudicial

effect.

          {¶ 30} While Evid.R. 607 permits a party to cross-examine a witness for

impeachment purposes, a party may not use extrinsic evidence of specific instances of

conduct to attack the credibility of a witness. Evid.R. 608(B). However, a party may

impeach a witness through cross-examination or by the introduction of extrinsic evidence

if such evidence would establish the witness had a: “[b]ias, prejudice, interest, or any

motive to misrepresent.” Evid.R. 608(B); Evid.R. 616(A) and (C).

          {¶ 31} A trial court exercises its discretion to determine whether to allow cross-

examination or the admission of extrinsic evidence relating to specific contradictions to a

witness’s testimony. Evid.R. 608(B); State v. Drummond, 111 Ohio St. 3d 14, 2006-

Ohio-5084, 854 N.E.2d 1038, ¶ 100. The trial court must consider whether the evidence

is clearly probative of the witness’s character for truthfulness or untruthfulness. Evid.R.

608(B); Drummond.

          {¶ 32} Appellant asserts the officer’s disciplinary records evidence his misuse of

force, which is relevant to impeach his testimony that he did not know the disciplinary

process resulting from an inmate complaint. He asserts that the officer had a motive to

misrepresent his knowledge of the process because it would: 1) reveal the current

charges were filed two months after appellant filed two complaints against the officer

(although there is no evidence in the record that appellant filed any complaints); and




13.
2) reveal the officer had been previously been disciplined as a result of an inmate

complaint.

       {¶ 33} We find appellant’s arguments of relevancy not well-taken. First, the

records do not support a finding the officer was disciplined for an unjust use of force.

Second, the records do not support a finding the officer was untruthful about his

knowledge of the disciplinary procedure for inmate complaints as there was no evidence

the issues in his disciplinary record arose out of inmate complaints or that he should have

known the process. Third, impeachment of Officer Eldridge’s testimony regarding an

alleged prior discipline for the use of unjust force was a collateral matter and would not

have altered the outcome in this case. Officer Ford testified she was struck by appellant

when he resisted complying with her order to lock down. The camera footage supports

her testimony in part. Even if Officer Eldridge was untruthful about his knowledge of the

inmate complaint process or his alleged prior discipline, we cannot reasonably infer from

those facts that he instigated this incident which resulted in appellant striking Officer

Ford. Fourth, Lieutenant Weirich testified the Ohio State Highway Patrol is responsible

for investigating crimes which occur in the institution and instituting any criminal

actions. Therefore, there was no evidentiary support for appellant’s retribution argument.

We conclude that admission of Officer Eldridge’s disciplinary record or further

questioning regarding this collateral matter would not have elicited any relevant

evidence.




14.
       {¶ 34} While appellant contends that he was entitled to use the disciplinary

records for impeachment under Evid.R. 616 without consideration of whether the

evidence was unfairly prejudicial, he cites no case law in support of his argument.

App.R. 16(A)(7) requires that arguments be supported by citations to authorities on

which the appellant relies.

       {¶ 35} The purpose of Evid.R. 616 is to allow a party the opportunity to impeach a

witness with a collateral matter, bias, through cross-examination or through extrinsic

evidence. Giannelli, 1 Baldwin’s Ohio Prac.Evid., Art. VI, Rule 616 Methods of

impeachment, Author Comment, 616.5 Bias: Extrinsic Evidence (3d Ed.).

       {¶ 36} The trial court exercises discretion in ruling on the admission of evidence

and the appellate court reviews those decision under an abuse of discretion standard of

review. France v. Krebs, 9th Dist. Lorain No. 14CA010585, 2015-Ohio-3723, ¶ 12.

Admissible evidence must be relevant, Evid.R. 401, and even relevant evidence can be

excluded if its “probative value is substantially outweighed by the danger of unfair

prejudice, of confusion of the issues, or of misleading the jury.” Evid.R. 403(A). See

also Oberlin v. Akron Gen. Med. Ctr., 91 Ohio St. 3d 169, 171-172, 743 N.E.2d 890

(2001); State v. Scurlock, 6th Dist. Lucas No. L-15-1200, 2017-Ohio-1219, ¶ 29; House

v. Swann, 6th Dist. Lucas No. L-09-1232, 2010-Ohio-4704, ¶ 16.

       {¶ 37} In the case before us, we find the trial court did not abuse its discretion by

excluding the use of the extrinsic evidence to show the officer was biased. First,

appellant failed to show the evidence was relevant because it does not establish the




15.
officer was disciplined for the use of excessive force. Furthermore, the issue is whether

appellant assaulted Officer Ford, not the reason for appellant attempting to strike Officer

Eldridge or how the incident arose. Second, any possible probative value is outweighed

by the danger of unfair prejudice because appellant’s attempt to imply that Officer

Eldridge instigated the incident misleads the jury from evaluating the evidence actually

admitted.

       {¶ 38} Therefore, we find appellant’s second assignment of error not well-taken.

                     Costs of Appointed Counsel and Confinement

       {¶ 39} In his third assignment of error, appellant argues the trial court abused its

discretion in ordering appellant to pay the costs of appointed counsel, confinement and

supervision because there was not clear and convincing evidence he had the ability to pay

such costs.

       {¶ 40} The review of the trial court’s felony sentence imposing costs, sanctions,

and fines is limited by R.C. 2953.08(G)(2) to whether the court’s imposition of the

sentence is contrary to law. State v. Tucker, 6th Dist. Wood No. WD-16-063, 2018-Ohio-

1869, ¶ 36.

       {¶ 41} The costs of supervision for imposing a community control sanction may

be imposed pursuant to R.C. 2929.18(A)(5)(a)(i). Appellant was sentenced to a prison

term of 30 months, however, so no costs of supervision will be imposed in this case.

       {¶ 42} The trial court may impose the costs of confinement imposed under R.C.

2929.18(A)(5)(a)(ii) and the cost of appointed counsel allowed by R.C. 2941.51(D) after




16.
it considers the offender’s present and future ability to pay the fine. R.C. 2941.51(D) and

2929.19(B)(5). The court is not required to conduct a separate hearing, but the record

must contain some evidence the court considered the offender’s present and future ability

to pay such a sanction. State v. Williams, 6th Dist. Lucas No. L-17-1186, 2019-Ohio-

2657, ¶ 59.

       {¶ 43} Appellant argues there was insufficient evidence when there was no

education or employment history and appellant was sentenced to a lengthy prison term.

       {¶ 44} In the case before us the trial court found appellant has the ability to pay

these costs at the sentencing hearing and incorporated that finding into its sentencing

entry. The presentence investigation report indicates appellant is 31 years old. Appellant

was already serving a prison term of 28 years and had only served five years of his prior

term when the present offense occurred extending his sentence by 30 additional months.

Therefore, appellant should be released prior to age 60.

       {¶ 45} The presentence investigation report disclosed that appellant is not on any

medication and has not had any history of psychiatric or psychological counseling. He

graduated from high school. There was no indication of anything which would prevent

appellant from being able to find suitable employment after his release from prison or

that he was unable to work.

       {¶ 46} Evidence of his education and prior employment was omitted because

appellant refused to cooperate during the presentence investigation interview. Therefore,

appellant cannot now assert a claim of insufficient evidence that was the result of his own




17.
actions. State v. Jackson, 149 Ohio St. 3d 55, 2016-Ohio-5488, 73 N.E.3d 414, ¶ 108

(citations omitted). Even plain error will not be recognized if the defendant invited the

alleged error. State v. Rohrbaugh, 126 Ohio St. 3d 421, 2010-Ohio-3286, 934 N.E.2d
920, ¶ 10.

       {¶ 47} Therefore, we find the record supported an award of the costs of

confinement and appointed attorney fees and the trial court’s assessment of costs was not

contrary to law. Appellant’s third assignment of error is not well-taken.

       {¶ 48} Having found that the trial court did not commit error prejudicial to

appellant and that substantial justice has been done, the judgment of the Lucas County

Court of Common Pleas is affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                        Judgment affirmed.


       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.



Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
Thomas J. Osowik, J.                                       JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE

           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




18.